Citation Nr: 0925455	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-37 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1943 to April 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Regional Office (RO) that denied the Veteran's claim for 
entitlement to a total rating based on individual 
unemployability.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his service-
connected disabilities of residuals of cold injury of both 
lower extremities are sufficient to preclude him from 
securing or following all forms of substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the fully favorable determination in this case, 
no further discussion of VCAA compliance is necessary.

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

Total disability will be considered to exist when there is 
present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person 
to follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  If the total rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341.  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects 
in physical or mental endowment preventing the usual amount 
of success in overcoming the handicap of disability and to 
the effect of combinations of disability.  38 C.F.R. § 4.15 
(2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice- 
connected disabilities or previous unemployability status 
will be disregarded if the above-stated percentage 
requirements are met and the evaluator determines that a 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a).  All 
veterans who are shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  In cases where the schedular criteria are 
not met, an extraschedular rating is for consideration.  38 
C.F.R. § 3.321 (2008).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a); Van Hoose, 
supra.

The Veteran is service-connected for residuals of cold injury 
of both lower extremities, with a 30 percent rating assigned 
to each leg.  The combined rating for both disabilities, 
including consideration of the bilateral factor, is 60 
percent.  See 38 C.F.R. §§ 4.25, 4.26.  For the purpose of 
one 60 percent service-connected disability discussed above, 
disabilities of one or both lower extremities, including the 
bilateral factor, and disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).  The Veteran's cold injury 
residuals affect both lower extremities and result from the 
same incident.  Thus, the Veteran meets the percentage 
requirements of 38 C.F.R. 
§ 4.16(a).  The Board must now determine whether his service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.

The Veteran filed a claim for TDIU in June 2006.  He reported 
that he last worked as a carpenter from 1968 to 1985.  He 
indicated that he worked 40 hours per week and lost 1 day per 
month due to illness.  He also said that he did not leave his 
last job because of his disability, and he has not tried to 
obtain employment since he became too disabled to work.  He 
stated that he has completed 3 years of high school and has 
not had any other education or training either before or 
after he became too disabled to work.  

The last VA examination for his feet was conducted in January 
2005.  At that time the Veteran reported chronic pain in his 
feet as well as paresthesias and numbness.  He had joint 
stiffness causing limitation of motion of the feet, and his 
feet were tender to the touch.  He walked with a limp.  It 
was noted that his chronic foot pain affected his sleep, and 
increased in cold weather or upon walking and standing.  The 
examiner noted it was difficult for the Veteran to walk even 
for a few steps.  He had limited motion of the feet, and 
complained of extreme pain with range of motion testing.  
Repetitive testing could not be conducted.  Arthritis of the 
feet due to his cold injury was noted.  A letter from the 
Veteran's podiatrist confirms that he has osteoarthritis in 
his feet resulting from frostbite in service. 

The Veteran submitted an October 2006 letter from his spouse.  
She reported that his condition is deteriorating as walking 
is becoming more difficult for him and he is falling a lot.  
She said that he suffers from severe leg cramps both day and 
night, resulting in sleepless nights for both of them.  She 
reported that their social life consists of visits to the 
doctor and church attendance once in a while.

The Board notes that the Veteran's cardiologist indicated 
that the Veteran has significant cardiac and other 
disabilities that render him unemployable.  However, the 
question is not whether the Veteran is unemployable due to 
factors other than his feet; rather, the question is whether 
the Veteran's bilateral foot disability, in and of itself, is 
sufficient to prevent him from obtaining gainful employment.  
See Hatlestad, supra.

Here, the Veteran worked as a carpenter for almost 20 years 
before retiring.  Such profession requires being able to 
walk, lift and carry things.  His education level is limited, 
completing only 3 years of high school, which suggests that 
he would not be qualified for most sedentary jobs that would 
require only minimal walking.  The medical evidence reflects 
that the Veteran has significant pain in his feet upon 
minimal walking or manipulation, and his wife has indicated 
that his walking is becoming more problematic and that he 
falls occasionally.  

After resolving all doubt in the Veteran's favor, the Board 
finds that the preponderance of the evidence of record 
establishes that the Veteran's cold injury residuals to both 
lower extremities, without regard to his nonservice connected 
disabilities or his age, would precluded him from securing 
and maintaining substantially gainful employment consistent 
with his educational level and occupational experience.  
Thus, entitlement to TDIU is established.



ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the regulations 
applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


